Citation Nr: 0926819	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  06-36 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a bilateral ankle 
disorder. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel




INTRODUCTION

The Veteran had four periods of active duty service - 
February 1975 to January 1978, October 1979 to April 1992, 
January to December 2002, and July 2003 to June 2004. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri. 

In July 2008, the Board remanded the Veteran's appeal, 
including a claim for service connection for a bilateral knee 
disorder, for further development.  Service connection for a 
right and left knee strain was granted in April 2009.  He has 
not appealed the rating or effective date and this disorder 
is not in appellate status at this time.  


FINDINGS OF FACT

1.  In-service treatment for an ankle strain is shown to be 
acute and transitory and resolved without chronic residuals.   

2.  A chronic bilateral ankle disorder was not diagnosed for 
many years after the initial complaints and is not causally 
related to active service.


CONCLUSION OF LAW

A chronic bilateral ankle disorder was not incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 
1111, 1131, 1132, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159 (as amended), 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show.  

In considering in-service incurrence, the Board initially 
notes that the service treatment records from the Veteran's 
first tour of active duty service (February 1975 - January 
1978) do not indicate treatment for an ankle disorder.  
Furthermore, a separation examination completed in November 
1977, just prior to his discharge from this period of active 
duty service, reflected a normal foot and lower extremities 
clinical evaluation.  Moreover, the Veteran did not report 
any foot trouble in a report of history completed at that 
time. 

With respect to his second tour of active duty service 
(October 1979 - April 1992), the Board notes that an entrance 
exam completed in September 1979 contained a normal clinical 
evaluation.  In August 1988, the Veteran sought treatment 
following complaints of "twisting" his right foot.  He was 
diagnosed with a soft tissue injury to his right foot, no 
diagnosis was made with respect to his ankle.  In October 
1989, he sought treatment for complaints of right ankle pain. 
Upon examination, he was diagnosed with an ankle strain.  

Although there is no separation examination of record, for 
this period of service, the Board notes that the Veteran did 
not seek further treatment for his ankle throughout the rest 
of this active duty service period.  Thus, following his 
treatment in October 1989, he spent the remaining almost 
three years in service without complaints regarding his 
ankles. 

Moreover, an April 1999 medical examination completed prior 
to his enlistment in the Army Reserve, reflected no residual 
ankle complaints.  Further, the clinical evaluation of his 
feet and lower extremities was normal at that time. 
Therefore, it appears that his ankle complaints during his 
second period of active duty service were acute and 
transitory in nature.  

With respect to his third tour of active duty service 
(January 2002 - December 2002), the Board notes that the 
Veteran complained of right Achilles pain in November 2002.  
Upon examination, it was noted that his right ankle was 
within normal limits.  This suggests that he was experiencing 
no chronic right ankle pathology at that time.

The Board has additionally considered treatment records from 
his fourth tour of active duty service (July 2003 - June 
2004).  An October 2003 treatment record, demonstrating 
complaints by the Veteran of recurring lower leg/knee pain, 
reflected a diagnosis that the Veteran's Achilles was intact.  
He complained of ankle pain in a May 2004 report of medical 
assessment.  Although he was diagnosed with degenerative 
joint disease in both knees and retropatellar pain syndrome, 
no diagnosis was made with respect to his ankles. 

Based on the analysis above, it appears that his ankle 
complaints during his second tour of active duty were acute 
and transitory in nature. Further, although complaints of 
right Achilles pain were noted during his third tour of 
active duty service, a clinical evaluation of his ankle 
reflected normal findings. Moreover, complaints of right 
ankle pain, made during his fourth tour of active service, 
did not result in a clinical diagnosis. As such, the evidence 
does not show a chronic bilateral ankle disorder in service. 

However, this does not in itself preclude a grant of service 
connection.  Indeed, service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service. See 38 C.F.R. § 3.303(d).  Nevertheless, a review of 
the post-service evidence does not support the conclusion 
that any current disorder is causally related to active 
service for the reasons discussed below.

The post-service evidence does not reflect complaints or 
treatment for his ankles until May 2005, over eleven months 
following the Veteran's separation from his last period of 
service.  In a March 2006 VA examination, he was diagnosed 
with a chronic bilateral ankle strain.  Although he reported 
right ankle problems within one year of service, the Board 
notes that his complaints were some 16 years after the in-
service injury.

	In addition to the documented post-service treatment records, 
the evidence includes the Veteran's statements asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.   He has 
indicated that he continued to experience symptoms relating 
to his ankles after he was discharged from the service.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported 
history of continued symptomatology since active service, 
while competent, is nonetheless not credible. Significant, 
the Board emphasizes the 16-year gap between the in-service 
complaints (1988) and discharge from active duty service 
(2004).  
	
	This is particularly relevant in this case as he had three 
more years of active duty after the complaints without any 
additional follow-up, plus two more periods of active duty 
over the course of several years without any complaints 
related to the right ankle.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).
	
	Thus, the Board has weighed the Veteran's statements as to 
continuity of symptomatology against the absence of 
complaints or treatment for many years following the in-
service complaints, and finds his recollections as to 
symptoms experienced in the distant past, made in connection 
with a claim for benefits, to be less probative.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and active duty 
service.  Notably, in March 2006, he underwent a VA 
examination for purposes of evaluating his bilateral ankle 
disorder.  The diagnosis was a chronic bilateral ankle 
strain. After examining the Veteran, and reviewing the claims 
file, the examiner opined  that the Veteran's "current 
minimal x-ray findings and symptoms would be at least as 
likely as not related to the aging process and would not be 
at least as likely as not related to any activity which 
occurred during his time in the service." 

A subsequent May 2008 VA examination was completed.  An X-ray 
taken at that time revealed moderate sized plantar calcaneal 
spurs bilaterally; however, no opinion was rendered as to 
etiology. The May 2008 VA examiner once again reviewed the 
Veteran's claims file in December 2008, and rendered a VA 
medical opinion.  He opined that the Veteran's current 
diagnosis:
 
appears to be bilateral moderate sized 
plantar calcaneal spurs.  I do not 
believe these are related to the military 
service.  It is my medical opinion that 
this is related to his age and obesity.  
I do not believe that this patient had an 
injury in the military that would cause 
his calcaneal spurs. The [Veteran] states 
his ankle discomfort began in 2006, and I 
am sure these spurs have been there for 
many, many years.  This is a product of 
aging. 

	The Board finds that the VA examinations and opinions are 
adequate for evaluation purposes.  Specifically, the 
examiners reviewed the claims file, interviewed the Veteran, 
and conducted a physical examination.  There is no indication 
that the VA examiners were not fully aware of the Veteran's 
past medical history or that they misstated any relevant 
fact.  Moreover, no other competent evidence in the claims 
folder refutes these opinions. Therefore, the Board finds the 
VA examiners' opinions to be of great probative value.

The Board has also considered the Veteran's statements 
asserting a nexus between his currently-diagnosed disorder 
and active duty service.  While the Board reiterates that he 
is competent to report symptoms as they come to him through 
his senses, bilateral ankle pathology is not the type of 
disorder that a lay person can provide competent evidence on 
questions of etiology or diagnosis.  See Robinson v. 
Shinseki, 557 F.3d 1355 (2009).  

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current 
appeal and by service records obtained and associated with 
the claims file.  Here, the Board attaches greater probative 
weight to the clinical findings than to his statements.  See 
Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in May 2005 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A.. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records.  
Next, VA examinations were completed in March 2006 and May 
2008.  Additionally, medical opinions pertinent to the issue 
on appeal were obtained in March 2006 and December 2008.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a bilateral ankle disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


